Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 29, 2014.




                                            In The

                          Fourteenth Court of Appeals

                                    NO. 14-13-00351-CR

                               TUAN TRUNG TA, Appellant

                                              V.
                            THE STATE OF TEXAS, Appellee

                         On Appeal from the 228th District Court
                                 Harris County, Texas
                             Trial Court Cause No. 1282590

                      MEMORANDUM                          OPINION
      A written request to withdraw the notice of appeal in this case, personally signed by
appellant, has been filed with this Court. See Tex. R. App. P. 42.2. Because this Court has
not delivered an opinion, we grant appellant's request.

      Accordingly, we order the appeal dismissed. We direct the Clerk of the Court to issue
the mandate of the Court immediately.

                                           PER CURIAM

Panel consists of Justices Christopher, Jamison and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b)